Citation Nr: 1743442	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 50 percent prior to June 18, 2013, and in excess 70 percent from June 18, 2013, for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1967 to May 1969. He is a recipient of the Purple Heart Medal, Vietnam Service Medal with three Bronze Stars, Presidential Unit Commendation Ribbon with a Bronze Star, Meritorious Unit Commendation Ribbon with two Bronze Stars, and a Combat Action Ribbon, among many other medals and ribbons for his exemplary service.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2008 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. The rating decision continued a 30 percent disability rating for PTSD. In an August 2015 Decision Review Officer (DRO) decision, the RO granted a 50 percent rating for PTSD effective February 28, 2008, the date of the Veteran's claim, and assigned a 70 percent rating effective June 18, 2013. When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In September 2015, the Veteran requested a hearing, which was scheduled for October 2015. The hearing was cancelled by the Veteran, with a request to reschedule. In March 2017, the Veteran, through his attorney, withdrew his hearing request. 


FINDINGS OF FACT

1. Prior to June 18, 2013, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity with deficiencies in most areas.

2. The Veteran's PTSD symptoms have not approximated total occupational and social impairment during the appeal period.

3. The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating of 70 percent rating, but not higher, for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for entitlement to a TDIU are satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
 
A. Duty to Notify

VA's duty to notify was satisfied by March 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

B. Duty to Assist

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment and other medical records have been associated with the claims file. Also, the Veteran was afforded VA examinations in April 2008, June 2013, and February 2014, which are fully adequate for decision-making purposes.  Hence, the duties to notify and to assist have been satisfied.

II. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (2001).

A. Disability Evaluation of PTSD

The Veteran contends that he is entitled to a disability rating in excess of 50 percent prior to June 18, 2013, and a rating in excess of 70 percent from June 18, 2013 for his service-connected PTSD. 

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders (General Rating Formula).  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, under which a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is in order when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The regulations were recently revised to incorporate the DSM-5 rather than the DSM-IV.  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). The Board also notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).

During the appeal period, the Veteran's GAF scores ranged from 45 at worst, to 75 at best.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 71 and 80 are assigned when if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

In March 2008, the Veteran was afforded a VA examination. At that time he reported feelings of emotional distress, depression, mental insomnia, anger towards others, as well as intrusive thoughts and memories on a daily basis. He also reported he had nightmares approximately two to three times per week, and indicated he had suicidal and homicidal thoughts but with no attempts at either. The Veteran reported that he had been married for thirty-four years with three adult children, all of whom he maintained a good relationship. He reported auditory hallucinations, anger control issues with his wife and co-workers followed by guilt, and paranoia. He also reported self-isolation and avoidance of social relationships. The Veteran indicated he procrastinated, had racing thoughts, and suffered from head and stomach pain.

On mental status examination, the Veteran presented as moody, irritable, and polite, but did use profanity from time to time. The examiner noted that the Veteran was able to engage in a normal range and variety of daily living activities without interruption of his typical daily routine. The examiner also noted that the Veteran's thought processes were logical, coherent and relevant, and articulate. He was a well-groomed individual who was cooperative with good social skills and had above average intelligence. The Veteran was noted to be well-oriented to time, place, person and situation, with a flat and blunted affect. He had good reasoning and concentration, and reported he had poor short-term memory but had no issues with his long-term memory. The VA examiner noted the Veteran had a history of panic attacks, depression, insomnia, appetite disturbance, crying spells, persistent avoidance and hyperarousal with a desire to isolate from others, anhedonia and nightmares. At this examination, the examiner noted that the Veteran's record reflected a current GAF of 75 and at no time did the record reflect a GAF lower than 70. A GAF score of 70 was assigned, indicating some mild symptoms.  

May, August, and December 2008 VA treatment records indicate that the Veteran had mood swings, but was cooperative, coherent, not psychotic, with no violent ideas, and clear sensorium. The Veteran denied suicidal ideation at those times. 

October and December 2008 VA treatment records indicated the Veteran had intermittent suicidal ideation with no intent, consistently reported sleep disturbances with nightmares, denied psychotic symptoms, and admitted to inconsistent psychological treatment and medication. The Veteran was noted to be cooperative, coherent, mildly dysphoric, and not psychotic. 

January and February 2009 VA treatment records indicate that the Veteran suffered from sleeping problems with nightmares, continued to have issues at work due to his temper, alcoholism, and inability to work with others, and that the Veteran appeared to be in a bad mood. The Veteran reported that this time of year was especially difficult for him, as it was near the time of year he suffered trauma during his active service in Vietnam. A GAF score of 65 was assigned for both evaluations, indicating some mild symptoms.

In April 2011, the Veteran submitted a statement in support of his claim reporting that he had homicidal and suicidal ideations and experienced extreme fits of rage and anger. He also reported short-term memory loss, lack of motivation, trouble remembering dates and past events, and difficulty working with other people. He further stated that he has a short temper, gets confused often, frequent panic attacks occurring more than twice weekly, trouble understanding complex statements, frequent mood swings, nightmares, screaming in his sleep, striking his wife in his sleep, isolating behaviors, and hypervigilance. 

In December 2011, the Veteran submitted a private opinion from a psychologist who opined that the Veteran's service-connected PTSD causes painful re-experiencing of events, patterns of avoidance, emotional numbing, and constant hyper-arousal. The Veteran demonstrated dissociative states, panic attacks, and was prone to aggression with potential violence, poor impulse control, and persistent depression. The Veteran reported sleeping only 3 or 4 hours nightly, which would affect his ability to work in the morning. On these occasions, the Veteran reported finding "himself in danger of hurting himself or others due to his rage." He reported fearing and avoiding social situations, having no social life or community participation, feeling "choked up" when confronted with social situations. He suffered from nightmares 2 or 3 times weekly, and any disturbances in his sleep would "instantly bring flashbacks of: 'we are under ambush again.'" A GAF score of 45 was assigned, indicating serious symptoms.

VA treatment records from April to July 2012 indicate that the Veteran continued to suffer from sleep disturbances with nightmares, stress, fatigue, and that his job was a continued source of stress. He stated he has "good days and bad days," and although he continued to feel depressed, he denied suicidal or homicidal ideation throughout this treatment period. He continued to report problems with memory and concentration, low frustration tolerance, anger control issues, problems at work, being easily startled, anxious mood, and consistently denied delusions or hallucinations. At all times in this period the Veteran was appropriately dressed, with appropriate affect, fair judgment, adequate insight into illness and/or condition, with no suicidal or homicidal ideation noted by the treatment provider. The Veteran was always appropriately groomed, had normal speech, and pleasant. GAF scores of 65 and 70 were assigned. 

A March 2013 VA treatment record indicates that the Veteran was seen for an initial session with that provider. He reported feelings of depression and anxiety, and endorsed weekly combat related nightmares. He stated he was not currently employed due to a recent right knee replacement. The treatment provider noted that the Veteran appeared appropriately dressed, was cooperative, and had normal speech and fair eye contact. It was further noted that the Veteran did not currently suffer from hallucinations, delusion, homicidal or suicidal ideation, and had clear thought continuity. 

In June 2013, the Veteran was afforded a VA examination. At that time he reported feelings of anger, irritability, suicidal and homicidal ideation without intent, that he struck others at work, and his wife had recently forced him to go to the emergency department due to his PTSD symptomatology. He reported feeling depressed, anxious, and suffering from lack of motivation. He stated he preferred isolation and that his marriage was suffering due to his anger. 

On mental status examination, the examiner noted that the Veteran had persistent avoidance of stimuli, where the Veteran avoided thoughts, feelings, and/or conversations associated with the trauma, had markedly diminished interest in participation in significant activities, had feelings of detachment or estrangement from others, suffered from a sense of foreshortened future, and had a restricted range of affect. The examiner also noted that the Veteran had difficulty falling or staying asleep, had irritability and/or outbursts of anger, hypervigilance, and an exaggerated startle response. The examiner further noted these symptoms lasted in duration greater than one month. The examiner opined that the Veteran had severe PTSD interfering with social and occupational adjustment. 

March and May 2014 VA treatment records indicate that the Veteran reported ongoing anxiety, intrusive thoughts, and difficulty sleeping. The Veteran reported worsening symptoms which included: "feeling sad, crying spells, social isolation, mood swings, feeling overwhelmed, excessive worrying, racing thoughts, trouble concentrating, insomnia, poor energy, and easily distracted." He also reported avoidance behavior and felt apprehensive of attending two dance recitals. It was noted that the Veteran had appropriate appearance, cooperative demeanor, no hallucination or delusions, fair judgment, no suicidal or homicidal ideation, and no psychotic symptoms. 

From June 2014 to April 2016, VA treatment records indicate that the Veteran attended group therapy sessions on an approximately bi-weekly to monthly basis. The Veteran's mood fluctuates from sad, mildly anxious, to good and attentive throughout the course of the group therapy sessions. Throughout the VA treatment records, the Veteran is consistently noted as having linear, logical and goal-directed thoughts, coherent speech, and no psychosis is noted. Further, at all times during the group therapy sessions the Veteran gives no verbal or non-verbal indication of suicidal, homicidal, or assaultive intent that warrants further investigation. It is noted throughout that the Veteran is clinically stable. No GAF scores are assigned at these sessions. 

For the entire period on appeal, the Board finds that a rating of 70 percent for the Veteran's PTSD is warranted. The Board notes that the Veteran has demonstrated social and occupational impairment that more closely approximates deficiencies in most areas. Review of the VA examination reports of record shows that the Veteran has an inability to establish and maintain relationships. While he is able to maintain relationships with some family, the majority of his relationships have deteriorated due to this PTSD, including at times his marriage, and the relationships at work. The Veteran has difficult with concentration and attention. He has been generally reported to have decreased interested in things he used to enjoy and has been noted to experience consistent depression and anxiety. He experiences chronic sleep impairment, is hypervigilant, and has an increased startle response. He has reported problems with irritability and angry outbursts, which interfere with his ability to work. He has memory impairment and has consistently reported engaging in avoidance and that he feels detached from others as well as mistrustful and suspicious. He also has suicidal ideation. Therefore, the Board finds that the Veteran's symptoms more nearly approximate deficiencies in most areas for the entire period on appeal. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports and the VA treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD. However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board finds that there is occupational and social impairment resulting in reduced reliability and productivity sufficient to warrant a 70 percent rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a 100 percent rating. However, there is no indication from the record that the Veteran had total occupational and social impairment due to his PTSD at any point on appeal. The Board notes that while the Veteran has experienced difficulty maintaining employment as a result of PTSD since his separation from active service, the evidence does not establish total social impairment. Specifically, he has consistently reported having good relationships with his family members, but it has been noted that his PTSD has caused issues within his marriage. He has been married over thirty years and reports that his relationship with his wife and three adult children are good.  He went to group therapy sessions and has reported that his mood is generally good, and he is noted to participate well.  He has had passive suicidal ideation, but denies any plans or actions, and the record does not show that he is a persistent danger to himself or at risk for self-harm such that total occupational and social impairment is present. Bankhead v. Shulkin, 29 Vet. App. 10 (2017). He has reported rage, irritability, and homicidal ideation. However, his reports of homicidal ideation have been inconsistent, which him denying it on multiple occasions. Further, he has not committed violent acts and there is no evidence to show that he is a persistent danger to others such that total occupational and social impairment is present. 

Further, there is no indication that the Veteran has ever had delusions, hallucinations, and is always noted to be polite, cooperative, with linear and logical thought processes. At all times within the appeal period, the Veteran is noted to be appropriately well dressed and well-oriented to time and place. Furthermore, the April 2008 VA examiner opined that his symptomatology remained "about the same as when [the Veteran] was seen in...2002," and that the Veteran is "consistently rated as virtually symptom free," and that the Veteran has an "extremely exaggerated MMPI despite the superior intellect remissions and capacity for adjustment." Therefore, the Board finds that a rating in excess of 70 percent for PTSD is not warranted because total occupational and social impairment was not shown. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

In addition, the Board notes that the GAF scores have not been consistent with a 100 percent rating.  Only on one occasion has the Veteran's GAF score been 45.  More consistently, the Veteran's GAF score is 70 or higher. A GAF of 71 to 80 is assigned when, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

The Board acknowledges that a GAF score of 45 was assigned in December 2011 by a private psychologist; however, the symptoms described during this evaluation were not consistent with symptoms otherwise reported by the Veteran.  In this case, the Board finds that the symptoms the Veteran reported to his treating physicians are more probative as they treated him on multiple occasions over a period of time.  

Weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology does not approximate the schedular criteria for a 100 percent rating under Diagnostic Code 9411. However, the Veteran's PTSD symptomatology has been consistent and does approximate the schedular criteria for a 70 percent rating under Diagnostic Code 9411 for the entire appellate period.

The preponderance of the evidence is in favor of this claim.  38 C.F.R. § 4.3 (2016). Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD is more closely approximated by a 70 percent rating, but no higher, for the entire appeal period.  38 C.F.R. § 4.7 (2016).  

B. TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). If the schedular requirements are not met, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors outside the objective rating.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran contends he is entitled to a TDIU due solely to his service-connected disabilities of PTSD and degenerative joint disease of the shoulder. First, as of May 2, 2011 the Veteran met the schedular requirements of 38 C.F.R. § 4.16(a). The Board notes that the Veteran was gainfully employed until 2013, and therefore consideration of whether referral for consideration of an extraschedular TDIU is not necessary. 

Second, during the period on appeal the Board finds that the Veteran's service-connected disabilities are the cause of his inability to secure or follow substantially gainful employment. In that regard, the Veteran has stated that he had to retire early and that his PTSD has rendered him incapable of returning to work. The Veteran has indicated that he has been unemployable since his early retirement in 2013. Additionally, the Veteran stated that his employer suggested early retirement after his knee replacement surgery, which the Veteran believes was related to his previous work issues related to his PTSD symptomatology.

The Veteran submitted a December 2011 private opinion from a vocational expert that opined his service-connected PTSD "severely diminishes his industrial capacity and renders him unable to maintain gainful employment." More specifically, he asserted that due to his PTSD, he was unable to perform the duties of his occupation because social settings trigger his PTSD and cause flashbacks and/or fits of rage where he went "ballistic." The Veteran submitted a second private opinion from a psychologist in December 2011, stating that his "service-connected PTSD is the sole reason the Veteran has such difficulty maintaining his industrial capacity and gainful employment." The Veteran reports he continues to suffer from significant distress when in social or industrial settings. The Board notes that the Veteran's employment record from his post-service employment indicate that he had perfect attendance for many years, and recently began suffering from verbal and written reprimands indicating a worsening of the effects of his disabilities on his ability to work.

Although there is evidence against the claim, VA treatment records from 2013 where the Veteran stated he could not work due to a total knee replacement surgery, the Board notes that Veteran has spent his entire career in manual labor, that he has never worked in an office, that all of his training and expertise is in manual labor, and that he has no other training or experience. A VA treatment record from May 2013 indicated that the Veteran was unable to work beginning in 2010 due to his knee replacement surgery. However, all other evidence of record related to the Veteran's knee replacement surgery is from 2013. Specifically, a February 2013 VA treatment record indicated that the Veteran was "here for follow up... had total knee replacement last week." See VA Treatment Record dated February 25, 2013. As such, the Board finds the statement on May 2013 related to unemployability beginning in 2010 to be in error. Further, the Veteran's employment records demonstrate a degradation of his ability to maintain gainful employment due to his PTSD symptomatology. For these reasons a TDIU is warranted.  


ORDER

Entitlement to a rating for 70 percent for PTSD is granted for the entire appeal period. 

Entitlement to a rating in excess of 70 percent for PTSD is denied. 

Entitlement to a TDIU is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


